Citation Nr: 0020685	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  92-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to threshold eligibility for pension benefits. 




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

As set out below, the appellant had periods of active duty 
for training during the Vietnam Era.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Boston, Massachusetts, (hereinafter RO).  The 
development requested by the Board in the February 1997 
remand has been accomplished, and this case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO. 

2.  The appellant served on periods of active duty for 
training from October 1965 to October 1966; July 16 to July 
29, 1967; July 28 to August 10, 1968; July 5 to July 20, 
1969; and August 8 to August 23, 1970.  

3.  None of the appellant's military service included active 
duty during a period of war.


CONCLUSION OF LAW

The appellant's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101(2), (12), (24), 1521(a) and (j), 5107(a) 
(West 1991); 38 C.F.R. §§ 3.2, 3.3 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic eligibility for pension benefits exists when an 
appellant had active service of 90 days or more during a 
period of war; had active service during a period of war and 
was discharged or released from such service for a service-
connected disability; for a period of 90 consecutive days or 
more and such period began or ended during a period of war; 
or for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.2, 3.3 
(1999).

With the above legal criteria in mind, the relevant evidence 
will be briefly summarized.  A January 1973 VA Form 07-3101 
indicated the appellant served on the following periods of 
active duty for training:  July 16 to July 29, 1967; July 28 
to August 10, 1968; July 5 to July 20, 1969; and August 8 to 
August 23, 1970.  As indicated in the February 1997 Remand, 
it was unclear whether service listed on the appellant's DD 
Form 214 from October 1965 to October 1966 was "active 
duty" or "active duty for training," (hereinafter 
ACDUTRA).  Prior to the most recent remand, the RO contacted 
the National Personnel Records Center (hereinafter NPRC) to 
determine whether any of this service included active 
service, and the NPRC responded in October 1994 that the 
service "appears to be ACDUTRA." 

As requested in the February 1997 remand, the RO contacted 
the United States Marines Corps to determine whether any of 
the appellant's service included other than ACDUTRA.  The 
response to this request from the United States Marines Corps 
in November 1998 was that the appellant's records were stored 
at the NPRC, and the NPRC responded in that month that all of 
the appellant's service from October 1965 to October 1966 
represented "only" ACDUTRA.  

It has not been contended that the appellant received a 
disability discharge, and there has been no evidence provided 
indicating that any of the appellant's service included 
active duty during a period of war.  He does not have a 
service connected disability.  The Board is bound by the 
characterization of service as provided by the Service 
Department.  Given the facts summarized above, the Board 
concludes that "the law and not the evidence is 
dispositive," and that the claim lacks legal merit.  
Accordingly, the Board must deny the appellant's appeal as he 
does not meet the legal criteria for eligibility for pension 
benefits.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

 
ORDER

Entitlement to threshold eligibility for pension benefits is 
denied. 



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

